Title: To Benjamin Franklin from John Adams, 25 August 1781
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam August 25. 1781
Last Evening I received your Excellencys Letter of the 16 of this month, accompanied with a Letter from the President of Congress containing the Commissions you mention.
You desire to know what Steps have already been taken in this Business. There has been no Step taken, by me, in Pursuance of my former Commission, untill my late Journey to Paris at the Invitation of the Comte de Vergennes who communicated to me certain Articles, proposed by the Mediating Courts and desired me to make such observations upon them, as should occur to me. Accordingly I wrote a Number of Letters to his Excellency of the following Dates, July 13. inclosing an Answer to the Articles, 16 18 19 21:— I would readily send you Copies of the Articles and of those Letters, but there are matters in them, which had better not be trusted to go so long a Journey, especially as there is no Necessity for it.
The Comte de Vergennes, will readily give You Copies of the Articles and of my Letters, which will prevent all risque.
I am very apprehensive that our new Commission, will be as useless as my old one.— Congress might very safely I believe, permit Us all to go home, if We had no other Business, and stay there some Years, at least untill every British Soldier in the United States is killed or captivated. Till then Britain will never think of Peace, but for the Purposes of Chicanery.
I see in the Papers, that the British Ambassador at Petersbourg has received an Answer from his Court to the Articles.— What this answer is, We may conjecture from the Kings Speech. Yet the Empress of Russia, has made an Insinuation to their high mightinesses, which deserves Attention.—perhaps you may have seen it: but lest you should not, I will add a Translation of it, which I sent to Congress in the time of it, not having the original at hand.
“The affection of the Empress to the Interests of the Republick of the United Provinces and her desire to see re established, by a prompt Reconciliation, a Peace and good Harmony, between the two maritime Powers, have been Sufficiently manifested by the Step which she had taken, in offering them her Seperate Mediation. If She has not had the desired Success, her Imperial Majesty, has only been for that Reason, the more attentive, to Search out means capable of conducting her to it. One Such means offers itself, in the combined Mediation of the two Imperial Courts under the auspices of which, it is to be treated at Vienna (il doit etre traité, a Vienne) of a general Pacification of the Courts actually at war. It is only necessary for the Republick to regulate itself in the Same manner. Her Imperial Majesty, by an Effect of her Friendship for it, imposing upon herself the Task of bringing her Co Mediator into an agreement, to Share with her, the Cares and the good offices, which She has displayed in its favour. As Soon as it Shall please their High Mightinesses, to make known their Intentions, in this regard to Mr the Prince de Gallitzin, the Envoy of the Empress at the Hague, charged to make to them the Same Insinuation, this last will write of it, immediately to the Minister of her Imperial Majesty, at Vienna, who will not fail to take with that Court, the Arrangements which are prescribed to him, to the end to proceed in this affair, by the same formalities, which We have made use of with the other Powers. Her Imperial Majesty, flatters herself, that the Republick will recieve this overture, as a fresh Proof of her Benevolence, and of the Attention which She preserves, to cultivate the Ties of that Friendship and of that Alliance which subsists between them.—”
I must beg the Favour of your Excellency, to communicate to me whatever you may Learn, which has any Connection with this Negotiation, particularly the French Spanish and British answers to the Articles, as soon as You can obtain them.— In my Situation, it is not likely that I shall obtain any Information of Consequence, but from the French Court. Whatever may come to my Knowledge, I will communicate to You, without delay.
If Britain persists in her two Preliminaries, as I presume She does, what will be the Consequence. Will the two Imperial Courts permit this great Plan of a Congress at Vienna which is publick and made the common Talk of Europe, to become another sublime Bubble, like the armed Neutrality? In what a light will these mediating Courts appear, after having listened to a Proposition of England, so far as to make Propositions themselves and to refer to them in many publick Acts, if Britain refuses to agree to them? and insists upon such Preliminaries as are at least an Insult to France, & America, and a kind of Contempt to the common Sense of all Europe.
Upon my word I am weary of such round about and endless Negotiations, as that of the armed Neutrality and this of the Congress at Vienna.— I think the Dutch have at last discovered the only effectual Method of Negotiation, that is by fighting the British Fleets, until every Ship is obliged to answer the Signal for renewing the Battle, by the signal of distress.— There is no Room for British Chicanery in this.— If I ever did any good, since I was born, it was in stirring up the pure Minds of the Dutchmen, and setting the old Batavian Spirit in Motion, after having slept so long. Our dear Country will go fast to sleep, in full Assurance of having News of Peace by Winter, & if not by the first Vessel.— Alass! what a Disappointment they will meet. I believe I had better go home and wake up our Countrymen, out of their Reveries about Peace.— Congress have done very well to join others in the Commission for Peace, who have some faculties for it. My Talent, if I have one lies in making War.— The Grand Segnior, will finish the Proces des trois Rois sooner than the Congress at Vienna will make Peace, unless the two Imperial Courts, Act with Dignity and Consistency upon the occasion, and acknowledge American Independency at once, upon Britain’s insisting on her two insolent Preliminaries.
I have the honor to be &c
 
Notation: J. Adams Augt. 25. 1781
